Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I. in the reply filed on 4/20/2022 is acknowledged.
Claims 14 & 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs et al.(2014/0094530).
Combs et al. discloses processes for the production of PUR/PIR Rigid foams comprising reacting a reactive mixture of polyol as claimed, including Stepanpol PS2352 a polyester polyol {MW=468}, blowing agents as claimed, including halogen free hydrocarbons that include pentane, catalyst and isocyanate as claimed, and halogen-free fire retardants, including Fyrolflex RDP meeting the structural requirements of component A5 of applicants’ claims, as well as bisphenol A bis(diphenyl phosphate)[claim 11] and triethyl phosphate[claim 12]. {see Title, Abstract paras [0034]-[0065] & [0068], Examples and claims}.  
Combs et al. differs from applicants’ claims in that it does not require a blend of 2 phosphorus-containing compounds. However, Combs et al. does disclose multiple halogen-free selections of phosphorus-containing fire retardants for the purposes of their invention, and it has long been held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).{Note also: MPEP 2144.06 I. [R-6]}.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any combination of the halogen-free phosphorus-containing fire retardants provided for by Combs et al. in forming the preparations of Combs et al.  for the purpose of providing good, environmentally friendly, fire retarding effects in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.  Further, as to any difference that may be evident in amount selections as claimed [claims 6 & 7], it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of the fire retardants of Combs et al. in any amounts within the total reaction mixture and in any proportion relative to each other in forming the preparations of Combs et al. for the purpose of forming acceptable fire retardant products in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
As to difference that may be evident in claims 3 and 4 based on selection of blends of polyester and polyether polyols as claimed, Combs et al. does allow for blends of polyester and polyether polyols having preferred functionalities as claimed and calculated molecular weights in overlap with those claimed (para [0060]). Further, again, has long been held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....{Note, again: MPEP 2144.06 I. [R-6]}.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any combination of polyols, including blends of any of the polyether and polyester polyols provided for by Combs et al., in forming the preparations of Combs et al.  for the purpose of providing good, rigid foam forming reactant mixes in order to arrive at the processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.   

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tai et al. is cited for its disclosure of relevant information regarding the value of flame retardants of the instant concern to practitioners in the art. Additionally, it, Okada et al. and Hansel et al. are cited for their disclosures of relevant fire retardant materials in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/           Primary Examiner, Art Unit 1765